Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in reply to the RCE filed on 7th of February 2022.
Claims 1, 5, 10, 14, and 19 were amended. 
Claims 2, 11, and 20 were previously cancelled. 
Claims 1, 3-10, and 12-19 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 7th of February 2022 have been fully considered but they are not persuasive. 
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…The amended claims are eligible under Step 2A, prong one, because they recite an improvement to predictive and scoring models that are specific to computer-based models…” Furthermore, applicant further argues “…the Examiner noted that the updating step was being broadly interpreted as storing data. Prior amendments addressed this comment to specify that the affinity being updated is one of the affinities previously determined…It is believed that the amendments submitted herewith further address this comment, as the manner in which the updating occurs is now recited in the claim…” The Examiner respectfully disagrees. After carefully considering the applicant’s amendment, the examiner is still not convince how “updating” the affinity relationship after the transaction is somehow improving the functioning of a computer or to any other technology or technical field. It is merely updating the data used as reference for future transactions. At best, this might be improvement to a business process but this is not an improvement to functioning of a computer. 
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…The amended claims now refer to an agreement for a transaction corresponding to the proposed transaction from the first user and from an entity selected by the first user from the set of entities. It is believed that this clarification, alone is sufficient to render the claims eligible under the first prong of the eligibility test because the claims are clearly directed to a technical solution to a technical problem that arises in electronic transactions…” The Examiner respectfully disagrees. Again, what was added was not directed to a technical solution to technical problem. At best, this might be improvement to a business process. Necessitated by new amendments, the examiner has updated the rejection below. 
With regard to the limitations of claims 1, 3-10, 12-19, Applicant argues “…the Office Action has not shown that each and every step of the claims, both alone and in combination, is well-known, routine, or conventional. No evidence has been presented in satisfaction of the Berkheimer Memorandum…” The Examiner respectfully disagrees. In the rejection, the examiner cited court decisions for the extra-solution activities in the claims. 
The examiner withdraws the art rejection. At least, the examiner agrees with the applicant’s argument “…Subramanian does not disclose receiving feedback from the first user or at least one other entity regarding the transactions; and updating an affinity, from the affinities between clusters, between the first cluster group and the at least one other cluster group based on the feedback…” Therefore, the art rejection was withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recite abstract idea of certain method of organizing human activity. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Analysis
1, 10, and 19, the claim recites an abstract idea of clustering…the plurality of entities into a plurality of cluster groups, each cluster group comprising a network of entities; determining…a plurality of affinity relationships between clusters groups based on the transaction data, each affinity relationship of the plurality of affinity relationships comprising a graph; determining…a plurality of reputation scores or ranks for the proposed transaction for each entity of the plurality of other entities based on at least one affinity relationship between a first cluster group including the first user and at least one other cluster group including the entity of the plurality of other entities; selecting, with the least one processor, a set of entities from the plurality of other entities based on at least one score or rank of the plurality of reputation scores or ranks for each of the entities of the plurality of other entities; logging the transaction; after the transaction is completed, receiving feedback associated with the transaction from a least one of the first user and the entity selected by the first user from the set of entities; and updating an affinity relationship, from the affinity relationships between clusters, between the first cluster group and the at least one other cluster group based on the feedback by increasing a reputation score or rank of least one of the first user and entity selected by the first user. This is an abstract idea of certain methods of organizing human activity, since it recites a commercial or legal interactions and managing personal behavior or relationships or interactions between people, namely managing reputation scoring where it is used to identify and select entities for transaction agreement.  Therefore, besides reciting the abstract idea, the remaining claim limitations recite generic computer components (e.g. processor, computer-readable medium/data warehouse). Also recites extra-solution activities such as receiving and transmitting data. (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).
This recited abstract idea is not integrated into a practical application. In particular, the claim only recites generic computer components (e.g. processor, computer-readable medium/data warehouse) to receive/transmit data (extra-solution activities) and perform the abstract idea mentioned above. The additional elements (e.g. processor, computer-readable medium/data warehouse) are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely uses a computer as a tool to perform an abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements - (e.g. processor, computer-readable medium/data warehouse) amount to no more than mere instructions to apply the abstract idea using generic computer components or merely uses a computer as a tool to perform an abstract idea. In conclusion, merely “applying/linking” the exception using generic computer components cannot provide an inventive concept. Therefore, the claim is not patent eligible under 35 USC 101. 
Dependent claims 3-9 and 12-18 have been given the full two part analysis, analyzing the additional limitations both individually and in combination. The dependent claims when analyzed individually and in combination, are also held be patent ineligible under 35 U.S.C. 101.
For claims 3 and 12, the recited limitations of these claims merely further narrow the abstract idea discussed above. This claims further defined “wherein the transaction data comprises data associated with transactions to which a transactional token is applied by an entity of the plurality of entities…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 4 and 13, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further added “wherein the determining the ranking or expectation of success comprises using information from the token data record…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additionally recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
These claims also added additional limitations that merely recited steps that amount to no more than insignificant extra-solution activity. The claims recite “storing a token data record for the transactional token in a memory or database…” The limitation of these claims fail to integrate the abstract idea into a practical application because these steps amount to no more than mere storing data, which is insignificant extra-solution activity. (See at least MPEP 2016.05(g): Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
For claims 5 and 14, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of affinity relationships are determined based on social network data…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 6 and 15, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the reputation system comprises a transaction handler configured to process transactions between the plurality of entities…” The limitations 
For claims 7 and 16, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the first cluster group and the at least one other cluster group…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 8 and 17, the recited limitations of these claims merely further narrow the abstract idea discussed above. These claims further defined “wherein the plurality of reputation scores or ranks are relative to the transaction…” The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above. These dependent claims, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
For claims 9 and 18, the additional limitations of these claims merely recite additional steps that amount to no more than insignificant extra-solution activity. Theses claims recite “wherein transmitting the set of entities to the first user comprises transmitting an emoticon representing a reputation score or rank for each entity of the set of entities…” The limitation of these claims fail to integrate the abstract idea into (See at least MPEP 2016.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); buySafe, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Ultramercial, Inc. v. Hulu, LLC, 772 F.3D 709, 715 (Fed. Cir. 2014); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29 (Fed. Cir. 2017)).

	




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHANG/Primary Examiner, Art Unit 3696                                                                                                                                                                                                        03/25/2022